Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Yi on 3/10/21.

The application has been amended as follows:

1.	(Currently Amended)  A device, comprising: 
a first portion and a second portion that are rotatably secured by a hinge assembly through a range of rotation from a closed orientation to an open orientation; and
a flexible display fixedly secured to the first and second portions;
the hinge assembly comprising a first hinge segment that defines an arcuate tab that travels in an arcuate cavity of an adjacent second hinge segment during the range of rotation, the first portion, the second portion, the first hinge segment, and the second hinge segment defining respective voids facing the flexible display, and
having a partial cylindrical shape that extend into the respective voids and interact with the respective voids in a ball-and-socket fashion.

21.	(Currently Amended)  A device, comprising: 
a first portion and a second portion rotatably secured by a hinge assembly; and,
a flexible display fixedly secured to the first and second portions;
the hinge assembly comprising a set of elongate hinge segments, adjacent hinge segments moving arcuately relative to one another during rotation of the first and second portions, at least one of the adjacent hinge segments having an arcuate cavity that receives an individual adjacent hinge segment and includes two arcuate sidewalls, the first portion, the second portion, and the set of elongate hinge segments defining respective voids facing the flexible display, and
the hinge assembly comprising a hinge secured to the first portion, the second portion, and the set of elongate hinge segments, the hinge defining having a partial cylindrical shape that extend into the respective voids and interact with the respective voids in a ball-and-socket fashion.

Allowable Subject Matter
Claims 1, 6-9, 11-13, 21, 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the hinge assembly comprising a first hinge segment that defines an arcuate tab that travels in an arcuate cavity of an adjacent second hinge segment during the range of rotation, the first portion, the second portion, the first hinge segment, and the second hinge segment defining respective voids facing the flexible display, and the hinge assembly comprising a hinge secured to the first portion, the first hinge segment, the second hinge segment, and the second portion, the hinge defining protuberances having a partial cylindrical shape that extend into the respective voids and interact with the respective voids in a ball-and-socket fashion, as set forth in the combination of the independent claims.
With respect to claim 21, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the hinge assembly comprising a set of elongate hinge segments, adjacent hinge segments moving arcuately relative to one another during rotation of the first and second portions, at least one of the adjacent hinge segments having an arcuate cavity that receives an individual adjacent hinge segment and includes two arcuate sidewalls, the first portion, the second portion, and the set of elongate hinge segments defining respective voids facing the flexible display, and the hinge assembly comprising a hinge secured to the first portion, the second portion, and the set of elongate hinge segments, the hinge defining protuberances having a partial cylindrical shape that extend into the respective voids and interact with the respective voids in a ball-and-socket fashion, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Kauhaniemi (US 20150131222) in view of Criffin (US 20140123436), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841